Case 1:20-cv-00045 Document 1-1 Filed on 04/03/20 in TXSD Page 1 of 23




                     Exhibit A
     Case 1:20-cv-00045 Document 1-1 Filed on 04/03/20 in TXSD Page 2 of 23



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                              BROWNSVILLE DIVISION

MARY R. PANCOAST,                            §
                                             §
        Plaintiff,                           §
                                             §
v.                                           §       C.A. No. 1:20-cv-00045
                                             §
UNUM GROUP,                                  §
                                             §
        Defendant.                           §

                     INDEX OF STATE COURT FILED DOCUMENTS

                                                                    Date Received/Filed

1.     Docket Sheet from the 107th Judicial District Court                    n/a
       of Cameron County, Texas

2.     Plaintiff’s Original Petition, Request for Disclosure, and         3/4/20
       Request for Production

3.     Citation issued to Unum Group                                      3/6/20

4.     Return of Service                                                  3/11/20




INDEX OF STATE COURT FILED DOCUMENTS - Page 1
    Case 1:20-cv-00045 Document 1-1 Filed on 04/03/20 in TXSD Page 3 of 23



                                              Respectfully submitted,


                                              By: /s/ Dennis M. Lynch
                                                     Dennis M. Lynch
                                                     State Bar No. 90001506
                                                     S.D. No. 23163
                                                     dennis.lynch@figdav.com
                                                     Attorney-in-Charge

                                                      Of Counsel:
                                                      Cameron E. Jean
                                                      State Bar No. 24097883
                                                      S.D. No. 3121462
                                                      cameron.jean@figdav.com

                                              FIGARI + DAVENPORT, LLP
                                              901 Main Street, Suite 3400
                                              Dallas, Texas 75202
                                              (214) 939-2000
                                              (214) 939-2090 (Facsimile)

                                              ATTORNEYS FOR DEFENDANT


                             CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document has been sent

via certified mail, return receipt requested, to Mr. Mario Alberto Rodriguez, The Rodriguez

Law Firm, 1111 W. Nolana Blvd., McAllen, Texas 78504, on this the 3rd day of April,

2020.



                                              /s/ Dennis M. Lynch
                                              Dennis M. Lynch




INDEX OF STATE COURT FILED DOCUMENTS - Page 2
3/24/2020        Case 1:20-cv-00045 Document 1-1 Filed Details
                                                       on 04/03/20 in TXSD Page 4 of 23




              Case Information

              2020-DCL-01236 | Mary R. Pancoast vs. UNUM Group

              Case Number                  Court                     Judicial Officer
              2020-DCL-01236               107th District Court      Euresti, Benjamin, Jr.
              File Date                    Case Type                 Case Status
              03/04/2020                   Civil-Other Civil         Pending




              Party

              Plaintiff                                              Active Attorneys 
              Pancoast, Mary R.                                      Lead Attorney
              Address                                                RODRIGUEZ,
              2697 Vienna St.                                        MARIO ALBERTO
              Brownsville TX 78520                                   Retained




              Defendant
              UNUM Group

              Address
              c/o Corporation Service Company - Registered
              Agent
              211 E. 7th St., Ste. 620
              Austin TX 78701




              Events and Hearings

https://portal.co.cameron.tx.us/PortalProd/Home/WorkspaceMode?p=0#                            1/3
3/24/2020        Case 1:20-cv-00045 Document 1-1 Filed Details
                                                       on 04/03/20 in TXSD Page 5 of 23


                 03/04/2020 Original Petition (OCA) 


                    Comment
                    Plaintiff's Original Petition Request For Disclosure And Request
                    For Disclsure and Request For Production


                 03/04/2020 Efiled Original Petition Document 


                 Plaintiff's Original Petition

                    Comment
                    Plaintiff's Original Petition Request For Disclosure And Request
                    For Disclsure and Request For Production


                 03/04/2020 Exhibits 


                 Exhibit A

                    Comment
                    Exhibits A


                 03/06/2020 Citation Issued 


                 Citation - Personal Service

                    Comment
                    Emailed To RodriguezFirm@yahoo.com S.H.


                 03/06/2020 Citation 


                 Unserved

                 Anticipated Server
                 Civil Process Server

                 Anticipated Method
                 In Person




              Financial

              Pancoast, Mary R.
                     Total Financial Assessment                                    $315.00
                     Total Payments and Credits                                    $315.00

https://portal.co.cameron.tx.us/PortalProd/Home/WorkspaceMode?p=0#                           2/3
3/24/2020        Case 1:20-cv-00045 Document 1-1 Filed Details
                                                       on 04/03/20 in TXSD Page 6 of 23
               3/4/2020       Transaction                                         $315.00
                              Assessment

               3/4/2020       E-File             Receipt #           Pancoast,   ($315.00)
                              Electronic         2020-               Mary R.
                              Payment            05477




              Documents


                 Plaintiff's Original Petition

                 Exhibit A
                 Citation - Personal Service




https://portal.co.cameron.tx.us/PortalProd/Home/WorkspaceMode?p=0#                           3/3
      Case 1:20-cv-00045 Document 1-1 Filed on 04/03/20 in TXSD Page 7 of 23
                                                                                FILED - 3/4/2020 11:06 AM
                                                                                2020-DCL-01236 / 41366041
                                              2020-DCL-01236                    ELVIRA S. ORTIZ
                                                                                Cameron County District Clerk
                          CAUSE NO.:                                            By Sofia Herrera Deputy Clerk



MARY R. PANCOAST                                 §           IN THE DISTRICT COURT
Plaintiff                                        §      Cameron County - 107th District Court
                                                 §
                                                 §                       JUDICIAL DISTRICT
VS.                                              §
                                                 §
UNUM GROUP                                       §
Defendant                                        §           CAMERON COUNTY, TEXAS



          PLAINTIFF'S ORIGINAL PETITION, REQUEST FOR DISCLOSURE AND
                                  REQUEST FOR PRODUCTION


       COMES NOW, MARY R. PANCOAST, Plaintiff, and files this her Original Petition,

Request for Disclosure, and Request for Production, complaining of UNUM GROUP, herein

after known as "Defendant" or "UNUM", and for causes of action, states the following:



                                  DISCOVERY CONTROL PLAN

1.     Pursuant to Rules 190.1 and 190.3 of the Texas Rules of Civil Procedure, Plaintiff

states that discovery in this cause is intended to be conducted under Level 2.



                                        JURY DEMAND

2.     Pursuant to Rules 216 and 217 of the Texas Rules of Civil Procedure, Plaintiff request

a jury trial of this matter. Plaintiff tendered the proper jury fee with the filing of PlaintifP's

Original Petition.
     Case 1:20-cv-00045 Document 1-1 Filed on 04/03/20 in TXSD Page 8 of 23




                 RULE 47 STATEMENT OF MONETARY RELIEF SOUGHT

3.     Plaintiff prefers to have the jury determine the fair amount of compensation for

Plaintiff's damages, it is early in the case to be assessing the full nature and scope of

Plaintiff's injuries, and Plaintiff's place the decision regarding the amount of compensation to

be awarded in the jury's hands. Rule 47 of the Texas Rule of Civil Procedure, however,

requires Plaintiff to provide a statement regarding the amount of monetary relief sought.

Accordingly, Plaintiff states that only monetary relief of more than $100,000.00, but less than

$500,000.00 including damages of any kind, penalties, costs, expenses, pre-judgment

interest, and attorney fees; or in amount to be determined by the jury, is being sought.

Plaintiff reserves the right to adjust this amount as time progresses and the full nature and

scope of Plaintiffs' damages is determined.



             CONCURRENTLY SERVES REQUEST FOR DISCLOSURE AND

                               REQUEST FOR PRODUCTION

4.     Plaintiff serve Request for Disclosure, Request for Production, Interrogatories, and

Request for Admissions upon Defendants concurrently with the service of this Original

Petition.



            REQUEST FOR DISCLOSURE AND REQUEST FOR PRODUCTION

5.     Pursuant to the Rules of the Texas Rules of Civil Procedure, Plaintiff requests that

Defendants answer such discovery to Plaintiff, within 50 days of the service of this request,

the information and materials described in Rule 194.2 and herein attached; to be produced at

the Rodriguez Law Firm, 1111 W. Nolana, McAllen, Texas 78504.

ORIGINAL PETITION                             2
              Case 1:20-cv-00045 Document 1-1 Filed on 04/03/20 in TXSD Page 9 of 23




                                                     PARTIES

         6.     Plaintiff is an individual residing in Cameron County, Texas.

         7.     Defendant UNUM GROUP is a company that does business in Cameron County,

         Texas. It may be served with process by serving it at his place of business:

                              UNUM GROUP
                                c/o Corporation Service Company - Registered Agent
                              211 E. 7th Street Suite 620
                              Austin, Texas 78701



                                          VENUE AND JURISDICTION

         8.     Venue is proper in this Court by virtue of sections 15.001 et. seq. of the Texas Civil

         Practice & Remedies Code, because the cause of action which is the basis of this case arose

         in whole or in part in this county, and/or Defendant does business in this county. This Court

         has jurisdiction because Plaintiff's damages are within the jurisdictional limits of this Court.



                                                      FACTS

         9.   Plaintiff was hired by the Brownsville Independent School District. Plaintiff was eligible

-- -- - and was approved- for disability coverage as she was an active employee working more than -

         20 hours. For the past 14 years and 2 months, Plaintiff has been receiving a monthly benefit

         of $2,300.00. The coverage and actual entitlement should have been for a payment of

         approximately $2,974.00. This is an approximate difference of $674.00 per month.

         Defendant has been made aware of such discrepancy but has not sought to remedy the

         error. Defendant was placed on notice as per the Texas Deceptive Trade Practices Act and

         was given reasonable time to respond. No response was received.


         ORIGINAL PETITION                             3
      Case 1:20-cv-00045 Document 1-1 Filed on 04/03/20 in TXSD Page 10 of 23




                                      CAUSES OF ACTION



                COMMON LAW BREACH OF CONTRACT BY DEFENDANTS

24.     Defendant entered into a valid and enforceable written contract with Plaintiff

 to provide Plaintiffs with disability coverage.

25.     Plaintiff relied upon representations made by Defendant that Plaintiff would

receive coverage in exchange for payment.

26.     Plaintiff paid the agreed upon amount and relied on their word to pay the claim.

27.     Defendant has failed to make payments on the claims as contracted.

28.     As a result of Defendant's breach, Plaintiff sustained economic damages for

which Plaintiff sues. Plaintiff is now being harassed by collectors and threating

lawsuits because of Defendant's breach.

29.     Plaintiff makes a claim herein for all damages allowed by law for breach of

contract.



        VIOLATION OF THE TEXAS DECEPTIVE TRADE PRACTICES ACT



30.     Plaintiff is a consumer that sought services from Defendants as defined by

Section 17.56 of the Texas Business & Commerce Code ("DTPA"). Defendant can

be sued as per the DTPA.

31.     Defendant violated the DTPA when Defendant concealed material facts as to

its intent to pay claims made against Plaintiff. This deliberate failure to disclose was

intended to induce Plaintiff into a transaction into which the Plaintiff would not have

entered had the information been disclosed.

ORIGINAL PETITION                             4
      Case 1:20-cv-00045 Document 1-1 Filed on 04/03/20 in TXSD Page 11 of 23




32.     Defendant engaged in false, misleading, or deceptive acts or practices that

Plaintiff relied on to Plaintiff's detriment.

33.     Defendant engaged in an unconscionable action or course of action that, to

Plaintiff's detriment, took advantage of Plaintiff's lack of knowledge, ability,

experience, or capacity to a grossly unfair degree.

34.     Defendant's' wrongful conduct was a priducing cause of PlaintifPs injury,

which resulted in damages that continue to accrue.

35.     Defendant has acted knowingly and intentionally, which entitles Plaintiff to

recover treble economic damages under Texas Business & Commerce Code

section 17.50(b)(1). Plaintiff seeks unliquidated damages within the jurisdictional

limits of this Court.

36.     Plaintiff provided Defendant written notice under the DTPA.



                                      COMMON LAW FRAUD

37.     Defendant knowingly made false material representations as to its intent to

pay claims made by Plaintiff if Plaintiff paid Defendant a certain amount of moriey.

38.     Defendant made these material misrepresentations with the intent that

Plaintiff rely on them and had reason to expect that Plaintiff would rely on them.

39.     Plaintiff justifiably relied on Defendant's misrepresentations and paid

Defendant.

40.     As a direct and proximate result of Defendant's wrongful conduct, Plaintiff has

sustained economic damages as set forth hereinabove.




ORIGINAL PETITION
                 Case 1:20-cv-00045 Document 1-1 Filed on 04/03/20 in TXSD Page 12 of 23




           41.     Plaintiffs injury resulted from Defendants' actual fraud, gross negligence,

            and/or malice, and entitles Plaintiff to exemplary damages under the Texas Civil

            Practice & Remedies Code section 41.003(a).



                                            FRAUD BY NONDISCLOSURE

           42.     Defendant concealed material facts as to its intent to not pay claims made by

            Plaintiff.

           43.     Defendant had a duty to disclose the information to Plaintiff.

           44      Defendant knew Plaintif~ignorant of the informafion conceale~c and—did

            not have equal opportunity to discover the truth.

           45      By deliberately remaining silent about and concealing material facts,

            Defendant intended for Plaintiff to act in the absence of the information.

           46.     Plaintiff justifiably relied on Defendant's silence to its own detriment.

           47.     As a direct and proximate result of Defendant's wrongful conduct, Plaintiff has

           sustained economic damages as set forth hereinabove.

           48.     Plaintiff's injury resulted from Defendant's actual fraud, gross negligence,

           and/or malice, and entitles Plaintiff to exemplary damages under the Texas Civil
~--   -    - --- --       -- - -  ---- -       - -        -    -                                                -   -----
            Practice & Remedies Code section 41.003(a).




                              INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS


           49.     Plaintiff incorporates all previous paragraphs herein by reference as if set forth in this

          , Count. Defendant intentionally and/or recklessly placed Plaintiff in a position where she

          would suffer economic damages and put her under extreme stress. Further, Defendant knew
          ORIGINAL PETITION                               6
          Case 1:20-cv-00045 Document 1-1 Filed on 04/03/20 in TXSD Page 13 of 23




    that Plaintiff could not defend herself and her interest without hiring legal counsel. Defendant

    was aware that its conduct and illegal actions would cause Plaintiff to be at a disadvantaged

    position. Defendant knew that its actions would cause Plaintiff emotional distress



                                         UNJUST ENRICHMENT


    50.     Plaintiff incorporates all previous paragraphs herein by reference as if set forth in this

    Count. Defendant has benefited unjustly and have been unjustly enriched by its illegal

    actions.
        _    Defendant was unjustly enriched when they obtained payments
                                                                    _    from Plaintiff and

    created an undue advantage. Defendant wrongfully secured a benefit or in the alternative,

    have passively received a benefit which would be unconscionable to retain.



                                      ATTORNEY'S FEES

    51.     Plaintiff would show the Court that the recovery of attorney's fees is authorized as

     provided under and according to the provisions of Section 38.001 of the Texas Civil

     Practice and Remedies Code, and Plaintiff further sues for reasonable attorney's fees,

    including fees for any appeal, insomuch as Plaintiff has been required to employ the

-   undersigned attorneys to #ile--suit and-has-agreed to pay them reasonable-attorney's-fees ---- -- --   -

    for their services. Demand has been presented to Defendant in accordance with the

    agreement of the parties and/or Section 38.001 of the Texas Civil Practice and Remedies

    Code.

                                              JURY DEMAND                                    ~

    52.      Plaintiff demands a jury trial and tenders the appropriate fee with this petition.




    ORIGINAL PETITION
             Case 1:20-cv-00045 Document 1-1 Filed on 04/03/20 in TXSD Page 14 of 23




                                          PROXIMATE CAUSATION

       53.     Each of the foregoing acts or omissions, singularly or in combination with others,

       constituted.negligence/negligence per se, which proximately caused the above-referenced

       occurrence and Plaintiff's damages.



                                         CONDITIONS PRECEDENT

       54.     AII conditions precedent to PlaintifPs right to recover the relief sought herein have

       occurred or have been performed.



                              RULE 193.7 STATEMENT OF AUTHENTICATION

                    55.      Pursuant to Rule 193.7 of the Texas Rules of Civil Procedure, notice is

       hereby given to Defendants that any and all documents produced by Defendants may be

       used against her at any pretrial proceeding and/or at the trial of this matter without the

       necessity of authenticating the documents.




                                                  PRAYER



       WHEREFORE, THE ABOVE PREMISES CONSIDERED, Plaintiff requests that Defendant

       be cited to appear and answer, and upon final trial, Plaintiff have judgment against the

       Defendant for the following:

               1.     Actual damages and exemplary damages against Defendant in an amount in

               excess of the minimum jurisdictional limits of the Court;



--=-                            -
                                                     8
                                                         ----- - --   -- --    ----     ---         ----
       ORIGINAL PETITION
        Case 1:20-cv-00045 Document 1-1 Filed on 04/03/20 in TXSD Page 15 of 23




          2.     Additional damages provided for by Section 17.50(b)(1) of the Texas Deceptive

          Trade Practices Act;

          3.     Attorney's fees pursuant to section 17.50(d) of the Texas Deceptive Trade

          Practices Act, inter alia,

          4.     Pre-judgment and post-judgment interest at the maximum legal rate;

          5.     Cost of courts; and

          6.     Such other and further relief to which Plaintiff may be justly entitled.




    Respectfully submitted,

          /S/
    Mario Rodriguez
    The Rodriguez Law Firm
    SBN: 00784866
    1111 W. Nolana Blvd.
    McAllen, Texas 78504
    (956) 971-0067 PH.
    (956) 971-0069 FAX
           legalag@aol.com
           RodriguezFirm@yahoo.com
           Anabelgovea66@hotmail.com

    ATTORNEY FOR PLAINTIFF




-                             -        ---
    ORIGINAL PETITION                            9
Case 1:20-cv-00045 Document 1-1 Filed on 04/03/20 in TXSD Page 16 of 23
                                                        FILED - 3/4/2020 11:06 AM
                                                        2020-DCL-01236 / 41366041
                                                        ELVIRA S. ORTIZ
                                                        Cameron County District Clerk
                                                        By Sofia Herrera Deputy Clerk
                         PLAINTIFF'S EXHIBIT A

     PLAINTIFF'S FIRST REQUEST FOR PRODUCTION TO DEFENDANT
      Case 1:20-cv-00045 Document 1-1 Filed on 04/03/20 in TXSD Page 17 of 23




                          CAUSE NO.:


MARY R. PANCOAST                             §       IN THE DISTRICT COURT
Plaintiff                                    §
                                             §
                                             §                   JUDICIAL DISTRICT
vS.                                          §
                                             §
UNUM GROUP
Defendant                                    §       CAMERON COUNTY, TEXAS




      --- PLAINTIFF'S FIRST SET OF REQUEST FOR- PRODUCTION-TO-DEfENDANT -



TO:    Defendant — UNUM GROUP

Plaintiff hereby serves the following Request for Production on Defendant pursuant to Rule

196 of the Texas Rules of Civil Procedure.


Respectfully submitted,

      /S/
Mario Rodriguez
The Rodriguez Law Firm
SBN: 00784866
1111 W. Nolana Blvd.
McAllen, Texas 78504
(956) 971-0067 PH.
(956) 971-0069 FAX
       legalag@aol.com
       RodriguezFirm@yahoo.com
       Anabelgovea66@hotmail.com

ATTORNEY FOR PLAINTIFF




PLAINTIFF'S REQUEST FOR PRODUCTION       2 Of 6
        Case 1:20-cv-00045 Document 1-1 Filed on 04/03/20 in TXSD Page 18 of 23




                                           INSTRUCTIONS

   1.      Defendant(s) shall produce all documents and materials described herein which are in
   his/her/its possession, custody or control, and permit inspection, copying, or reproduction
   thereof by Plaintiff, his/her/its attorneys, or other persons acting on his/her/its behalf, to
   Plaintiffs attorney at the Rodriguez Law Firm, 1111 W. Nolana Blvd McAllen, Texas 78504,
   at the time of filing of Defendant's responses to this Request for Production of Documents.

   2.    As used in this Request for Production, the term "You" or "DefendanY', means the named
   defendant(s) and any officers, employees, directors or agents acting for or on his/her/its behalf.

   3.      "Document" refers to and includes every writing or record of any type that is in your
   possession, custody, or control. A document is deemed to be within your control if you may
   obtain possession from any other person or public or private entity having physical possession
   thereof. "Document" includes, without limitation, correspondence, memoranda, interoffice
---communications,—hand-written- notes,— drafts,— studies,—publications,—invoices,—ledgers,—journals;   ——
   books, records, accounts, pamphlets, audio recordings, video recordings, reports, surveys,
   accident reports, statistical compilations, work papers, data processing cards, computer tapes
   or printouts, and/or all copies of each which contain any other writing or recording of any kind
   which does not appear on the original or on any other copy. To the extent that the information
   exists within a computer or a computer recorded medium, you are requested to reduce the
   information to paper copy.

   In those instances where the requested information is stored only on software or other data
   compilations, you should either produce the raw data along with all codes or programs for
   translating it into useable form or produce the information in a finished useable form, which
   would include all necessary glossaries, keys, and indices for interpretation of the material.

   4.     The documents produced in response to this document request shall be:

         (a)    organized and designated to correspond to the categories in the document
         request; or
          (b)   produced in a form that accurately reflects how they are maintained by
          Defendant in the normal course of business, including but not limited to the following:
                (i)     that all associated file labels, file headings, and file folders be produced
                together with the respective documents for, each file and that each file be
                identified as to its owner or custodian;
                (ii)    that all pages now stapled or fastened together be produced stapled or
                fastened together; and
                (iii)   that all documents which cannot be legibly copied be produced in their
                original form.

   5.   The terms "AND" and/or "OR" shall be construed either disjunctively or conjunctively
   whenever appropriate in order to bring within the scope of this document request any
   documents which might otherwise be considered beyond its scope.

   PLAINTIFF'S REQUEST FOR PRODUCTION 3 Of 6
                Case 1:20-cv-00045 Document 1-1 Filed on 04/03/20 in TXSD Page 19 of 23




          6.     The singular form of a word shall be interpreted as plural and the plural form of a word
          shall be interpreted as singular whenever appropriate in order to bring within the scope of this
          document request any documents which might otherwise be considered to be beyond its scope.

          7.       Defendant shall include in his/her response to each request in this document request
          whether Defendant claims that any document responsive thereto has been lost or destroyed,
          is privileged or is otherwise unavailable.

          8.     Defendant shall not use claims of ambiguity in interpreting either this document request
          or a definition or instruction applicable thereto as a basis for refusing to respond, but shall
          instead set forth as part of the response the language deemed to be ambiguous and the
          interpretation chosen or used in responding to the particular request.

          9.     This document request is continuing as to require supplemental responses in
          accordance with Rule 193.5 of the Texas Rules of Civil Procedure if additional documents
          specified-herein-are-obtained-or-discovered-between-the-time-of-responding-to-this-document
          request and the final disposition of this lawsuit.

          10. In answering this Request for Production of Documents, Defendant is requested to
          furnish all information, including hearsay, in possession of Defendant's attorneys, agents,
          investigators, employees, independent contractors, and all other persons acting on behalf of
          Defendant, and not merely such information known or the personal knowledge of the person
          answering these Requests for Production.

          11. If you object to any Request for Production or any portion thereof on the grounds that it
          requests information that is privileged or falls within the attorney work product doctrine, provide
          the following information, except as it may call for the precise information you object to
          disclosing:

                 (a)   state the nature of the privilege or doctrine you claim;
                 (b)   if a document is the subject of your claim of privilege or exemption from
                 discovery, so state and further;
-   - -     -   - -        - --    -                   - -   - -         -        -
                       (i)      identify it; and
                       (ii)     identify all persons known to you who have seen the document;
                       (iii)    the title and number of the request to which the document is responsive;
                       (iv)     the date the document was prepared or otherwise originated;
                       (v)      the name of each person who signed or prepared the document;
                       (vi)     to whom the document was directed or addressed;
                       (vii) the nature or character of the document;
                       (viii) the name and last known address of the persons having possession,
                       custody, or control of the document;
                       (ix)     the specific objection upon which you rely in refusing production of the
                       document.



          PLAINTIFF'S REQUEST FOR PRODUCTION         4 of 6
          Case 1:20-cv-00045 Document 1-1 Filed on 04/03/20 in TXSD Page 20 of 23




             (c)    If an oral communication is the subject of your claim of privilege or exemption
             from discovery, so state and further:
                    (i)     identify it;
                    (ii)    identify all persons known to you whom the substance of the oral
                    communication has been disclosed; and
                    (iii) state whether any document records or refers to the communication and
                    identify each such document.

      12. Further, for those documents withheld on the basis of privilege, please place such
      documents in a sealed envelope and submit them to the Court for in-camera inspection.

      13. "Occurrence made the basis of this suit, "incident made the basis of this suit,"
      "occurrence," and "incident," refer to the incident made the basis of this lawsuit.



                                      REQUESTS FOR PRODUCTION

      Please produce the following documents and things:

      REQUEST NO. 1: Any and all insurance agreements or policies (including any type of
      "umbrella policies") under which any person or entity carrying on an insurance business may
      be liable to satisfy part or all of a judgment which may be rendered in this action or to
      indemnify or reimburse payments made to satisfy any judgment related to the incident made
      the basis of this suit. This request is made pursuant to rule 192.3(f) of the Texas Rules of
      Civil Procedure.

      REQUEST NO. 2: Copies of any written statements, transcripts and recordings of oral
        statements made by any Plaintiff concerning the subject matter of this lawsuit. This request
        is made pursuant to rule 194.3(h) of the Texas Rules of Civil Procedure, which provides that
        "any person may obtain, upon written request, his or her own statement concerning the
- -- - lawsuit...."- -                                                            -      -- -- - - -     — - -


      REQUEST NO. 3: Statements of all persons with knowledge of relevant facts. This request
      is made pursuant to rule 194.3(h) of the Texas Rules of Civil Procedure, which provides that,
      "a party may obtain discovery of the statement of any person with knowledge of relevant
      facts—a 'witness statement'—regardless of when the statement was made."

      REQUEST NO. 4: AII "claim file materials" from you or your agents/employees, including file
      notes, reports, communications, photographs, witness statements, recorded statements or
      recorded statement summaries, written statements, and other materials generated or
      received by you or your insurers prior to the date that the Plaintiff's notice of representation
      letter was received by you or your insurers.



      PLAINTIFF'S REQUEST FOR PRODUCTION         5 of 6
    Case 1:20-cv-00045 Document 1-1 Filed on 04/03/20 in TXSD Page 21 of 23




REQUEST NO. 5: Copies of all market reports, commercial publications, or published
compilations that you intend to offer into evidence pursuant to Tex.R.Evid. 803(17).

REQUEST NO. 6: Copies of relevant portions of all learned treatises that you intend to offer
into evidence pursuant to Tex.R.Evid. 803(18).

REQUEST NO. 7: Copies of all official publications that you intend to offer into evidence
pursuant to Tex.R.Evid. 902(5).

REQUEST NO. 7: Copies of all newspapers and periodicals related to the incident made the
basis of this suit pursuant to Tex.R.Evid. 902(6).        ~

REQUEST NO. 8: Copies of all summaries of evidence related to the incident made the
basis.of this suit pursuant to Tex.R.Evid. 1006.

REQUEST NO.-9:—Copies-ofiall-records-and-bills-you,—your-attorneys,—or-any-of-you
departments have regarding any payments paid or benefits received by Plaintiff.

REQUEST NO. 10: Copies of all documents obtained by you with the use of authorizations
signed by Plaintiff. This request is made pursuant to Rule 194.2 of the Texas Rules of Civil
Procedure, which provides that "all records and bills obtained by the responding party by
virtue of an authorization furnished by the requesting party" must be produced.

REQUEST NO. 11: For any non-testifying, consulting expert witness whose mental
impressions or opinions have been reviewed by any testifying expert in this cause, please
provide copies of all documents, tangible things, reports, models, or data compilations that
have been provided to, reviewed by, or prepared by or for the consulting expert, and the
consulting expert's current resume and bibliography.

REQUEST NO. 12: Any and all settlement agreements with any person or entity related in
any way to the incident made the basis of this suit. This request is made pursuant to Rule
192.3(g)_o_f_the_Texas__Rules_of Civil_Procedure._

REQUEST NO. 13: Any and all documents signed by Plaintiff.

REQUEST NO. 14: Any and all exhibits that you intend to offer at the trial of this case.

REQUEST NO. 15: Any and all memos, reports and documents related to the incident and
prepared by you prior to anticipation of litigation.

REQUEST NO. 16: Any and all non-privileged documents related to any partnership
agreements, employment agreements, independent contractor agreements, or any other
working agreement, related to Plaintiff and the incident made the basis of this suit.




PLAINTIFF'S REQUEST FOR PRODUCTION        6 of 6
                  Case 1:20-cv-00045 Document 1-1 Filed on 04/03/20 in TXSD Page 22 of 23




        I                               CITATION — PERSONAL SERVICE — TRCP 99                 iVl_~w 9~\®~~~ f@la

                                              THE STATE OF TEXAS                              By~r~~
                                                                                              Austen Process, LLC
                                                 2020-DCL-01236-A

             Mary R. Pancoast                                  § IN THE 107TH DISTRICT COURT
             VS                                               § OF
             UNUM Group                                        §. CAMERON COUNTY, TEXAS

            TO     UNUM Group                                                                                           ±
                   c/o Corporation Service Company - Registered Agent                                                    _
                   211 E 7th St Ste 620                                                                                 j
                   Austin TX 78701, GREETING:

            NOTICE TO DEFENDANT: "You have been sued. You may employ an attorney. If you or your
            attorney does not file a written answer with the clerk who issued this citation by 10:00 a.m. on the
            Monday next following the expiration of 20 days after the date you were served this citation and
            petition, a defautt judgment may be taken against you:' TRCP. 99

        You are hereby commanded to appear by filing a written answer to Plaintiff s Original Petition Request
        For Disclosure And Request For Disclosure and Request For Production at or before 10:00 o'clock
        A.M. on the Monday next after the expiration of 20 days after the date of sorvice of this citation before the
        Honorable 107th District Court of Cameron County, at the Courthouse in said County in Brownsville,
        Texas. Said Plaintiff`s Original Petition Request For Disclosure And Request For Disclosure and
        Request For Production was filed in said court on March 04, 2020, in the above entitled cause.

        The fite number of said suit being                     The style of the case is:
        2020-DCL-01236-A                                       Mary R. Pancoast
                                                               vs.
                                                               UNUM Group

       The nature of Petitioner's demand is fully shown by a true and correct copy of Plairitlff s Original Petition
       Request For DiscCosure And Request For Disclosure and Request For Production accompanying
       this citation and made a part hereof.

       The officer executing this writ shall promptly serve the same according to requirements of law, and the
       mandates thereof, and make due return as the law directs.

       Issued and given under my hand and seal of said Court at Brownsville, Texas, on this the 6th day of
       March, 2020.

          ATTORNEY:                                          Eivira S. Ortiz
          MARIO ALBERTO RODRiGUEZ                            District Clerk of Cameron County
          00784866                                           974 E Harrison St.
          (956)971-0067                                      Brownsville, Texas,,78520 ..,:.
          1111 W Nolana
- -- -- --Mciallen TX 78504

                                                             Sa     Herrera, Deputy Clerk
          Case 1:20-cv-00045 Document 1-1 Filed on 04/03/20 in TXSD Page 23 of 23




                      2020-DCL-01236-A                                                  Mary R. Pancoast
                      107th District Court                                                     vs.
                                                                                          UNUM Grou

                                                      RETURN OF SERVICE
 Executed when copy is delivered:
 This is a true copy of the original citation, was delivered to defendant                            on the        day of
                           ,20

               NAME/ADDRESS FOR SERVICE                                                                         Officer
                                                                                                           County, TX


                                                                   By:                                         Deputy

 ~~rmmmw ■ R ■~m ■■ ~ ■ tmr ■■ wm ■ em ■ wmmm ■ mmmrmmm ■ mrmmmmm ■■ s ■ mmm ■■ owmomammmmmm ■■ mQer ■■ wmmr ■■ wmmmemmri


                                                       OFFICERS RETURN

 Came to hand on the.         day of                          at      o'clock ~m and                           County, Texas,   ~
 by delivering to each of the within named defendants in person, a true copy of this                                     with
 the date of delivery endorsed thereon, together with the accompanyirig copy of the                                        at
 the following times and places, to wit:                                                                                        ;
 NAME .                                    DATE/TIME .                         PLACE/COURSElDISTANCE FROhlI COURTHOUSE

And not executed as to the defendant(s),
The dilfgence used in fnding said defendant(s) being:

and the cause or failure to execute this process is:

and the information received as to the whereabouts of said defendant(s) being:


FEES:                                                                                                        Officer
SERVING PETITION/COPY $                                                                                  County, TX
TOTAL:               $
                                                                  By:                                          Deputy


                                                                                          AFFIANT
■■■ ~v ■ mmmm ■■■ mm ■ mm~mmmimmmm ■ m ■ ~mrm ■■ rmm ■■ mmmmmmmimam ■■■ mmm ■■■ mamar ■■■ mmm ■■■ mr ■■ mmmmimmmmim,


     COMPLETE IF YOU ARE A PERSON OTHER THAN-A SHERIFF, CONSTABLE, OR CLERK OF THE COURT.
In accordance with Rule 107: The offcer or authorized person who serves, or aftempts to serve, a citation shall sign the
return. The signature is not required to be verified. If the return is signed by a person other than a sheriff, constable or
the clerk of the court, the return shall be signed under penalty or perjury and contain the following statement:
"My name is                                            ' my date of birth is                 , my address is

I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.
EXECUTED in               County, State of      , on the    day of                                                .20


ID Number/Expiration of Certification                            DeclarantlAuthorized Process Server
